          Case 1:20-cr-00585-ALC Document 22 Filed 01/31/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     January 31, 2021

BY ECF

The Honorable Andrew L. Carter, Jr.
United States District Court Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Ronald Romano, 20 Cr. 585 (ALC)

Dear Judge Carter:

       The Government respectfully writes, with the consent of the above-referenced defendant’s
counsel, to request an adjournment of the status conference, currently scheduled for February 2,
2021 at 10:00 a.m. The Government is in the process of completing its production of discovery in
this matter. Specifically, a large volume of email and electronic correspondence, which is being
processed by an outside vendor, still needs to be produced to the defense. Accordingly, the parties
request a forty-five day adjournment of the status conference. The Government further requests,
with the consent of the defendant’s attorney, Mark Macron, Esq., that time be prospectively
excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), until the date of the next
conference. The exclusion of time will enable the Government to complete the production of
discovery and the defense to consider possible motion practice.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney for the
                                                     Southern District of New York


                                                 By: __________________________
                                                     Nicholas W. Chiuchiolo
                                                     Timothy V. Capozzi
                                                     Assistant United States Attorneys
                                                     (212) 637-1247 / 2404


cc: Mark Macron, Esq.
